Citation Nr: 1025499	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  10-07 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for kidney disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for residuals of stomach 
cancer.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss effective May 31, 2002, and 40 
percent, effective April 24, 2008.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1947 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In February 2003, 
the RO granted service connection for bilateral hearing loss 
assigning an initial rating, which was later increased, and 
denied service connection for hypertension and coronary artery 
disease.  The RO denied service connection for residuals of 
stomach cancer in June 2003.  In November 2008, the RO denied 
service connection for kidney disease.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for kidney disease 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On a written statement dated in November 2008, prior to the 
promulgation of a decision by the Board, the Veteran indicated 
his desire to withdraw claims referenced on a November 2008 
supplemental statement of the case, which included claims for 
service connection for hypertension, coronary artery disease, and 
residuals of stomach cancer, and an initial rating claim for 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal with respect 
to the service connection claim for hypertension, the Board does 
not have jurisdiction to consider the claim and it is dismissed. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).

2.  Because the appellant has withdrawn his appeal with respect 
to the service connection claim for coronary artery disease, the 
Board does not have jurisdiction to consider the claim and it is 
dismissed. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2009).

3.  Because the appellant has withdrawn his appeal with respect 
to the service connection claim for residuals of stomach cancer, 
the Board does not have jurisdiction to consider the claim and it 
is dismissed. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2009).

4.  Because the appellant has withdrawn his appeal with respect 
to the claim for an initial rating in excess of 10 percent for 
bilateral hearing loss effective May 31, 2002, and 40 percent, 
effective April 24, 2008, the Board does not have jurisdiction to 
consider the claim and it is dismissed. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On a written statement dated in November 2008, prior to the 
promulgation of a decision by the Board, the Veteran indicated 
his desire to withdraw claims referenced on a November 2008 
supplemental statement of the case, which included claims for 
service connection for hypertension, coronary artery disease, and 
residuals of stomach cancer, and an initial rating claim for 
bilateral hearing loss.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 38 
C.F.R. § 20.202.  

As the Veteran has withdrawn his appeal with respect to the 
claims for service connection for hypertension, coronary artery 
disease, and residuals of stomach cancer, and an initial rating 
claim for bilateral hearing loss, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction and these issues are 
dismissed.


ORDER

The appeal with respect to the claim for entitlement to service 
connection for hypertension is dismissed.

The appeal with respect to the claim for entitlement to service 
connection for coronary artery disease is dismissed.

The appeal with respect to the claim for entitlement to service 
connection for residuals of stomach cancer is dismissed.

The appeal with respect to the claim for entitlement to an 
initial evaluation in excess of 10 percent for bilateral hearing 
loss effective May 31, 2002, and 40 percent, effective April 24, 
2008, is dismissed.


REMAND

The RO provided a VA examination in February 2008 addressing the 
Veteran's kidney disease.  The examiner diagnosed the Veteran 
with chronic renal insufficiency and found that this was more 
likely due to hypertension and not a result of diabetes.  No 
rationale was provided for this opinion.  

A previous VA examination report provided in January 2004 
contains an opinion that the Veteran's renal condition is not 
related to diabetes.  The examiner noted the Veteran had a 
documented history of polycystic kidney disease, as well as 
chronic hypertension.  In the examiner's opinion, there was no 
evidence that the diabetes contributed to his renal condition.  
No rationale was provided for this opinion, as well.

On the other hand, a February 2007 VA treatment record signed by 
Dr. Ang notes a diagnosis of diabetes with chronic renal 
insufficiency, which suggests a relationship between the two 
diseases.  (The Veteran is service-connected for diabetes 
mellitus, type II.)

The evidence is insufficient to decide this claim.  A medical 
opinion that includes only data and conclusions is accorded no 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).

Another medical opinion should be provided based on a thorough 
review of the claims file and with a cogent rationale provided.  
The opinion should address whether the Veteran's kidney disease 
is related to his diabetes mellitus on a direct or secondary 
basis, and also should address whether there is any relationship 
to the Veteran's service, including his exposure to Agent Orange 
in Vietnam.  

The Veteran also should be provided with an adequate notice and 
assistance letter.  A VA letter was provided in December 2003 
that generally noted the duties of the Veteran and VA to 
substantiate the record but did not include the elements for 
substantiating a service connection claim.  

Additionally, VA treatment records note ongoing treatment from a 
private nephrologist, Dr. Barbara Rever.  The claims file 
includes previous treatment records from this physician dated in 
2002 and 2003.  However, as more recent VA treatment records note 
ongoing treatment, these private records should be obtained, as 
well.



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a sufficient VA notice 
and assistance letter addressing his service 
connection claim for kidney disease.

2.  Ask the Veteran to identify any ongoing 
treatment received for his kidney disease 
including from Dr. Barbara Rever.  After 
giving the Veteran the opportunity to sign 
any necessary release forms, make reasonable 
efforts to obtain these records.  A response 
from the physician or medical facility is 
required.

3.  Then, schedule the Veteran for a VA 
examination with a nephrologist to determine 
the likely etiology of the Veteran's kidney 
disease.  Specifically, the nephrologist 
should provide the following opinions:

(a)  Whether it is at least as likely as not 
(50 percent chance or greater) that the 
Veteran's kidney disease was caused by his 
diabetes mellitus, type II.

(b)  Whether it is at least as likely as not 
(50 percent chance or greater) that the 
Veteran's kidney disease was aggravated by 
the diabetes mellitus, type II, beyond the 
normal progression of the disease.

(c)  Whether it is at least as likely as not 
(50 percent chance or greater) that the 
Veteran's kidney disease is related to his 
military service, including his exposure to 
Agent Orange in Vietnam.
 
A rationale for all opinions must be 
provided.  The claims file must be reviewed 
in conjunction with the examination.

4.  Any additional development deemed 
necessary should be provided.  If the benefit 
sought on appeal remains denied, issue the 
Veteran and his representative a supplemental 
statement of the case and allow for a 
reasonable period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


